Citation Nr: 1747680	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected scars (shrapnel wound to hip).  

2.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected scars (shrapnel wound to hip).  

3.  Entitlement to a compensable evaluation for scars (shrapnel wound to hip).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1969 to January 1972.  Among other awards, the Veteran received the Purple Heart Medal, Combat Infantryman Badge, and Bronze Star Medal with Valor Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a compensable evaluation for scars (shrapnel wound to hip); denied service connection for a left hip disability; and denied service connection for a left leg disability.  The Veteran appealed the denial of these claims.


FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate that the Veteran has a current left hip disability.

2.  The competent and credible evidence does not demonstrate that the Veteran has a current left leg disability.

3.  Resolving all doubt in favor of the Veteran, the evidence demonstrates that he has one painful scar located in the left gluteal area.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a left hip disability, to include as secondary to service-connected scars (shrapnel wound to hip), have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria to establish entitlement to service connection for a left leg disability, to include as secondary to service-connected scars (shrapnel wound to hip), have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for a 10 percent evaluation for scars (shrapnel wound to hip) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran contends that his current left hip and left leg pain and discomfort stems from the shrapnel wounds he sustained during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records do not document any findings related to any complaints, treatment, or diagnoses for hip or leg problems.  At his October 1971 separation examination, the Veteran had normal lower extremities on clinical evaluation.

In June 1975, the Veteran underwent a VA examination to evaluate his shell fragment wound in his left buttock.  He reported that after long car rides or any prolonged walking, he experienced pain in the posterior of his thigh, which did not radiate below the knee.  An objective evaluation revealed a well-healed, nonadherent scar in the lower, outer quadrant of the left buttock.  Range of motion of the hips, knees and ankles were normal.  There was no tenderness over the sciatic nerve course in the posterior left thigh.  Neurological testing showed reflexes were normal and equal, and no sensory dermatome were elicited.  An x-ray of the left hip showed a 1/2 centimeter (cm.) linear metallic density projecting through the left superior pubic ramus and an unremarkable normal hip otherwise.  No left hip or left leg diagnosis was provided.  

VA treatment records from August 2005 to December 2010 do not document any complaints, treatment, or diagnoses for any left hip or left leg problems.  

In February 2011, the Veteran underwent a VA examination for his left hip or left leg disability.  He reported that for decades, he has had left hip pain that seemed to travel down the back of his left leg to the left knee.  Following an objective evaluation, the VA examiner found that the Veteran had a normal left hip examination and no left lower extremity abnormalities especially in terms of functional use, gait style, motor extremity, muscle appearance, sensory modalities, and joint range of motion.  Based on the objective findings, no left hip or left leg diagnosis was made.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a left hip disability and a left leg disability is warranted.  

The Veteran's STRs are negative for any diagnosis of a left hip disability or a left leg disability.  

The Veteran is certainly competent to report his left hip and left leg symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has not presented any competent and credible evidence of current left hip and left leg disabilities, and the available evidence does not support that the Veteran has any persistent left hip and left leg symptomatology that would suggest that he has an underlying chronic disability.  

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, at a February 2011 VA examination, the VA examiner found no clinical pathology to render a diagnosis.  Furthermore, VA treatment records from 2005 to 2010 do not show any complaints or treatment for any left hip or left leg problems.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran does not have a current diagnosis for a left hip disability or a left leg disability.  

In summary, the preponderance of the evidence weighs against finding in favor of the service connection claims for a left hip disability and a left leg disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Scars not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  The Veteran's service-connected scars (shrapnel wound to hip) have been currently evaluated as noncompensable, effective April 14, 1975, under Diagnostic Code 7805.

In the alternative, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under Diagnostic Code 7801.  (Note (1) provides that a deep scar is one associated with underlying soft tissue damage.)  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage). 

For scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As background, the Veteran sustained a shrapnel fragmentation wound in his left buttock during service.  

In February 2011, the Veteran underwent a VA examination to evaluate his scar.  The Veteran reported having pain associated with his scar.  Upon objective evaluation, the VA examiner noted that the veteran had one superficial scar located in his left gluteal area and measured 1.5 cm. x 4 cm.  No objective evidence of pain, skin breakdown, inflammation, edema, or keloid formation was found.  The VA examiner diagnosed the Veteran with an asymptomatic residual scar from shrapnel.  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected scars (shrapnel wound to hip) warrants a 10 percent evaluation.  In that regard, the Board relies on the Veteran's report at his February 2011 VA examination that his scar was painful.  The Board acknowledges that the February 2011 VA examiner found that the Veteran's scar was not painful.  Nevertheless, the Board finds that the Veteran provided a competent and credible statement regarding the extent of his scar symptoms.  Accordingly, the Board finds that the Veteran has one painful scar located in his left gluteal area.  However, the evidence does not demonstrate that the Veteran's service-connected scars (shrapnel wound to hip) were deep and nonlinear or had disabling effects not considered under Diagnostic Codes 7800-7804.  Therefore, the Board finds that the Veteran's service-connected scars (shrapnel wound to hip) are no more than 10 percent disabling.








	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a left hip disability, to include as secondary to service-connected scars (shrapnel wound to hip), is denied.

Entitlement to service connection for a left leg disability, to include as secondary to service-connected scars (shrapnel wound to hip), is denied.

Entitlement to a 10 percent evaluation, but no higher, for scars (shrapnel wound to hip) is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


